Case 3:17-cr-00387-CRB Document 111 Filed 12/16/18 Page 1 of 2

Dear Honorable Judge,

l\/iy name is Naayern-and l am the mother of Amer Al-Haggagi. l am not an Eng|ish speaker and
had assistance in translating this |etter. l have found it difficult to write this letter as finding the words to
capture the complexity of emotions and thoughts l have experienced in dealing with Amer's situation. As
an immigrant mother with six children l have always tried my best to rasie my children in a way which
respects our culture and traditions, but also afford them the opportunities that neither myself or Amer's
father had as children.

Amer was the third child and the eldest son. Frorn a very young age he was very energetic, opinionated
and loving. Being the first born son he was quite spoiled and enjoyed being the center of attention.
When his younger siblings were born obviously Amer became a bit jealous, yet despite this he was very
protective towards his siblings. He was also very close to me in his younger years, he would come to me
for advice and share with me all-his secrets and fears This changed when we moved to Yemen when
Amer was very young, about six years old. At the time Amer's father and l believed that it would be nice
to raise our children in a more traditional Yemeni setting during their formative years. We were trying
our best to create a balanced Vemeni-American identity for our children in a way that respected and
honored both their cultures

Looking back l realize this initial move to Yemen was the beginning of the deteoriation of my relationship
with my eldest son. Amer initially felt like he was an outsider in Yemen, and he was treated as such. ln
some ways l believe he enjoyed the attention he got as an American young boy in Yemen, but at the
same time he struggled. Culturally in Yemen children grow up very fast and young males take on adult
responsibilities from a very young age. lfeel that the moment we arrived in Yemen and as he grew older,
Amer was no longer the sweet young boy that came to me whenever something was bothering him.
Amer wanted to do everything to declare that he was a man now, especially in the absence of his father.
This meant that he no longer wanted to spend time with me and his siblings but preferred hanging out
with other young men from school and the neighborhood

That transition was a painful one for me. He no longer regarded my opinion about his life important,
rather he invested his time in impressing his friends l was hurt because l thought that my relationship
with my children would strengthen once they moved to Yemen. l had sincerely believed that they would
have a better understanding of the environment their parents grew up in and were exposed to. However
Amer drifted further away from me and i sent Amer to live with his father. l assumed that his father
would have a better grip on raising him as he grew into a man. l believe this hurt Amer and made him
frustrated towards his father and myself and further uprooted him from any sense of belonging he had.

Despite all these problems we experienced while Amer was growing up, there are particular values that
are instilled in Amer which are evident in his relationships and the love his family and friends have for
him. Even though Amer is known as a joker that provokes, he also is well known to be someone that will
do whatever he can to help others, even at this own expense Regard|ess of the bad decisions Amer
made in his life (many of which were to nobody’s detriment but his own), he never sacrificed his sincere
love and protectiveness of his friends and community. A good example of this is my son's friendship with
Amin. Arnin became disabled due to an incident in Yemen and is paralyzed in the legs. Amer took it upon
himself to take care of him whenever Amin needed anything If Amln felt ill or required assistance due to

Case 3:17-cr-00387-CRB Document 111 Filed 12/16/18 Page 2 of 2

his health complications Amer would be away from home days at a time in order to take of Amin and
help him return to good health. My husband and | enjoy volunteer work in our neighborhood in West
Oakland. On many occasions l would cook a large amount of food and Amer would package it and take it
to the homeless. Anytime we would have an event at our house and there was extra food, Amer
immediately would suggest we wrap up the food for the homeless in our neighborhood Even at this
time, when he is separated from his community and friends he will often task his siblings or myself to
check in with a sick friend, or someone he heard is going through hard times. He often asks about his
friends and family while incarcerated and insists on staying informed and involved in all their lives.

Amer is known for his characteristics of protectiveness and care for other especially amongst his
community and friends. The last thing Amer would wish upon anyone would be harm of any sort. Amer
often puts the needs of others before the needs of himself. Amer has not done a good job in taking care
of himself and bettering his life. Amer is aware of his bad decision making as he wiil often tell his younger
sister and cousins to learn from his bad decisions, and to do the exact opposite. He tells them to be
ambitious and work hard to achieve something in their life. l believe my son has reached a breaking
point in his life and l believe he genuinely needs the support and care of his family and community. l
believe a long prison sentence will only separate him from us and will only lead to him further isolating
himself. Amer has a family and community ready and willing to take care of him and assist him in getting
the help he needs. lt is with such thoughts in mind and love for my son that l am requesting leniency in
sentencing your Honor.

Sincerly,

Naavem_

"\-\. --._.,

.___i_i

-___\_

    

